                                                                                   Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ROBERT G. GROSS,

                  Plaintiff,

v.                                               CASE NO. 4:18cv480-RH-MJF

CORIZON MEDICAL et al.,

                  Defendants.

_____________________________/


                 ORDER DISMISSING THE COMPLAINT IN PART
                AND REMANDING FOR FURTHER PROCEEDINGS


         This is a prisoner civil-rights case. The plaintiff alleges that while he was an

inmate in the Florida Department of Corrections, he was assaulted by other inmates

and suffered serious injuries, including broken bones in his hands. He alleges he

received no treatment for two months and then received plainly inadequate

treatment, resulting in permanent disfigurement. He asserts claims against two

companies that were obligated to provide medical services under contract with the

Department of Corrections. And he asserts claims against individuals involved in

the inadequate treatment.




Case No. 4:18cv480-RH-MJF
                                                                                    Page 2 of 4




         Like many pro se complaints, this complaint is not well crafted. But the

complaint is easily sufficient to state, or at least to indicate that the plaintiff will be

able to state, an Eighth Amendment claim on which relief can be granted. See, e.g.,

Estelle v. Gamble, 429 U.S. 97 (1976) (holding that a correctional official violates

the Eighth Amendment when the official is deliberately indifferent to a prisoner’s

serious medical need). The complaint also attempted to assert a claim under the

Americans with Disabilities Act and the Rehabilitation Act of 1973, but this was

based on an incorrect view of the law; the complaint did not allege or even suggest

the existence of facts that would support such a claim.

         The plaintiff sought leave to proceed in forma pauperis. As required, the

magistrate judge performed an initial screening. The magistrate judge correctly

concluded that the complaint fails to state an ADA or Rehabilitation Act claim on

which relief can be granted. Instead of dismissing that claim and allowing the

Eighth Amendment claim to go forward—requiring service of process and a

response from the defendants—the magistrate judge dismissed the entire complaint

and ordered the plaintiff to file an amended complaint. The analysis of the defects

in the Eighth Amendment allegations demanded a great deal from the pro se

pleading. In any event, perhaps because of medical and other difficulties and

perhaps because of limited ability, the plaintiff did not file an amended complaint.




Case No. 4:18cv480-RH-MJF
                                                                                  Page 3 of 4




The magistrate judge provided more chances, but still the plaintiff did not file an

amended complaint.

          The case is now before the court on the magistrate judge’s report and

recommendation, ECF No. 20, which concluded that the case should be dismissed

based on the plaintiff’s failure to file an amended complaint as ordered. The report

and recommendation concluded this would still leave the plaintiff time, though not

much, to file a new action. But this conclusion failed to account for the time

allowed for objections to a report and recommendation and for a ruling by the

district court. And in any event, some of the events at issue occurred in August

2015, so a new complaint would have been barred by the statute of limitations in

significant part, even when the report and recommendation was entered. Under all

the circumstances, the better exercise of discretion is to allow the current case to go

forward. These allegations are sufficient to withstand initial screening.

         IT IS ORDERED:

         1. The report and recommendation is accepted in part.

         2. The plaintiff’s claims under the Americans with Disabilities Act and

Rehabilitation Act are dismissed without leave to amend. I do not direct the entry

of judgment under Federal Rule of Civil Procedure 54(b).




Case No. 4:18cv480-RH-MJF
                                                                                Page 4 of 4




         3. The plaintiff’s Eighth Amendment claims are not dismissed. The case is

remanded to the magistrate judge for entry of an order authorizing service of

process and for further appropriate proceedings.

         SO ORDERED on January 16, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:18cv480-RH-MJF
